DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed July 14, 2022. Claim 7 has been cancelled without prejudice.  Claims 1-6 and 8-27 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 13, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 204213761, of which an English translation is attached).
In regard to claim 1, Dong et al. discloses a display system for use with electronic display devices comprising (see e.g. Figure 1): 
an electronic display device (see e.g. Figure 1); and 
a backlight unit, wherein the backlight unit comprises (see e.g. Figure 1): 
a light-emitting array 3; 
a reflector 2 adjacent to the light-emitting array 3;  
a diffuser 4, 5 opposite the reflector 2; 
a first brightness enhancing layer 6 adjacent to the diffuser 4, 5; and 
an optical film having at least one light conversion material or at least one light absorbing material that is solubly or insolubly dispersed throughout the optical film (i.e. film 7, filtering wavelengths 380 to 420 nm, see claim 6 in translation, see e.g. paragraph [0019]).
Dong et al. fails to disclose 
wherein the at least one light conversion material or at least one light absorbing material is structured and configured to reduce transmission of hazardous blue light in the wavelength range between about 400 nm and about 500 nm.
However, Dong et al. does disclose a range of 380nm to 420 nm (i.e. film 7, filtering wavelengths 380 to 420 nm, see claim 6 in translation), which overlaps applicant’s claimed range. It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with wherein the at least one light conversion material or at least one light absorbing material is structured and configured to reduce transmission of hazardous blue light in the wavelength range between about 400 nm and about 500 nm.
Doing so would prevent unwanted wavelengths of light to be emitted by the electronic display device.
In regard to claim 2, Dong et al. discloses the limitations as applied to claim 1 above, but fails to explicitly disclose
wherein the electronic display devices are selected from an LCD monitor, an LCD-TV monitor, a handheld device, a table, and a laptop display.
However, Dong et al. does disclose that the disclosed device may be used on all kinds of display devices (see e.g. paragraph [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with wherein the electronic display devices are selected from an LCD monitor, an LCD-TV monitor, a handheld device, a table, and a laptop display.
Doing so would provide common display devices to which the backlight may be applied.
In regard to claim 3, Dong et al. discloses the limitations as applied to claim 1 above, and
 a liquid crystal panel 9 and illumination assembly 1-8 positioned to provide illumination light to the liquid crystal panel 9.
In regard to claim 13, Dong et al. discloses a method of enhancing blue light absorption (400 nm - 500 nm) in a backlight unit comprising providing a display system for use with electronic display devices comprising (see e.g. Figures 1-2): 
an electronic display device (see e.g. Figure 1); and 
5a backlight unit, wherein the backlight unit comprises (see e.g. Figure 1): 
a light-emitting array 3; 
a reflector 2 adjacent to the light-emitting array 3; 
a diffuser 4, 5 opposite the reflector 2; 
a first brightness enhancing layer 6 adjacent to the diffuser 4, 5;10
an optical film having at least one light conversion material or at least one light absorbing material that is solubly or insolubly dispersed throughout the optical film (i.e. film 7, filtering wavelengths 380 to 420 nm, see claim 6 in translation, see e.g. paragraph [0019]).
Dong et al. fails to disclose
wherein the at least one light conversion material or at least one light absorbing material is structured and configured to reduce transmission of hazardous blue light in the wavelength range between about 15400 nm and about 500 nm.
However, Dong et al. does disclose a range of 380nm to 420 nm (i.e. film 7, filtering wavelengths 380 to 420 nm, see claim 6 in translation), which overlaps applicant’s claimed range. It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with wherein the at least one light conversion material or at least one light absorbing material is structured and configured to reduce transmission of hazardous blue light in the wavelength range between about 400 nm and about 500 nm.
Doing so would prevent unwanted wavelengths of light to be emitted by the electronic display device.
In regard to claim 14, Dong et al. discloses the limitations as applied to claim 13, and
wherein the backlight unit further comprises: a light-guide plate 1 having an edge, a bottom face, and a top face, 20wherein the light-emitting array 3 is structured and configured to inject light into the light- guide plate 1.
In regard to claim 17, Dong et al. discloses the limitations as applied to claim 14 above, and
inserting the  optical film 7 between the reflector 2 and the bottom face of the light-guide plate 1.
In regard to claim 18, Dong et al. discloses the limitations as applied to claim 14 above, and
Inserting the optical film 7 between the top face of the light-guide plate 1 and the diffuser 4, 5.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 204213761) in view of Kadowaki et al. (US 2015/0124188 A1).
In regard to claim 4, Dong et al. discloses the limitations as applied to claim 3 above, but fails to explicitly disclose
wherein the liquid crystal panel is disposed between the panel plates.
However, Kadowaki et al. discloses
wherein the liquid crystal panel is disposed between the panel plates 2, 4.
Given the teachings of Kadowaki et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Don et al. with wherein the liquid crystal panel is disposed between the panel plates.
Doing so would provide a means for confining the liquid crystal material.
In regard to claim 5, Dong et al. discloses the limitations as applied to claim 4 above, but fails to explicitly disclose
wherein the panel plates comprise electrode structures and alignment layers structured and configured to control the orientation of liquid crystals in the liquid crystal layer.
However, Kadowaki et al. discloses
wherein the panel plates 2, 4 comprise electrode structures 15, 31 and alignment layers 16, 32 structured and configured to control the orientation of liquid crystals in the liquid crystal layer.
Given the teachings of Kadowaki et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with wherein the panel plates comprise electrode structures and alignment layers structured and configured to control the orientation of liquid crystals in the liquid crystal layer.
Doing so would provide a means for addressing the liquid crystals as well as maintaining the alignment of the liquid crystal material.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 204213761) in view of Kadowaki et al. (US 2015/0124188 A1) and further in view of Kang et al. (US 2018/0052362 A1).
In regard to claim 6, Dong et al., in view of Kadowaki et al., discloses the limitations as applied to claim 1 above, but fails to disclose
a color filter structured and configured to impose color on an image displayed by the liquid crystal panel.
However, Kang et al. discloses (see e.g. Figures 4a-b):
a color filter 253 structured and configured to impose color on an image displayed by the liquid crystal panel.
Given the teachings of Kang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al., in view of Kadowaki et al. with a color filter structured and configured to impose color on an image displayed by the liquid crystal panel.
Doing so would provide an alternative means for realizing a color image.

Claims 8, 9, 11, 19, 20, 22, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 204213761) in view of Dubrow et al. (US 2012/0113672 A1).
In regard to claim 8, Dong et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the light conversion materials or light absorbing materials comprise nanoparticles.
However, Dubrow et al. discloses
wherein the light conversion materials or light absorbing materials comprise nanoparticles (see e.g. paragraph [0062]).
Given the teachings of Dubrow et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with wherein the light conversion materials or light absorbing materials comprise nanoparticles.
Doing so would provide common materials used in filters and color conversion layers.
In regard to claim 9, Dong et al. discloses the limitations as applied to claim 8 above, and
wherein the light conversion materials or light absorbing materials comprise organic materials.
However, Dubrow et al. discloses
wherein the light conversion materials or light absorbing materials comprise organic materials (see e.g. paragraph [0085]).
Given the teachings of Dubrow et al., it would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with wherein the light conversion materials or light absorbing materials comprise organic materials.
Doing so would provide common materials used in filters and color conversion layers.
In regard to claim 11, Dong et al. discloses the limitations as applied to claim 1 above, but fails to disclose
 the optical film in the backlight unit comprises light conversion materials or light absorbing 25materials that have index differences from the optical film and are useful for diffusers or reflectors.
However, Dubrow et al. discloses
the optical film with QD phosphors may be part of other display layers such as the diffuser layers (see e.g. paragraph [0134]). It is further noted having unmatched indices of refractions would result in a better diffraction quality.
Given the teachings of Dubrow et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with  the optical film in the backlight unit comprises light conversion materials or light absorbing 25materials that have index differences from the optical film and are useful for diffusers or reflectors.
Doing so would provide common materials used in filters and color conversion layers provided within a device layer.
In regard to claim 19, Dong et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the optical film is included on the diffuser.
However, Dubrow et al. discloses
wherein the optical film is included on the diffuser (see e.g. paragraph [0134]).
Given the teachings of Dubrow et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with wherein the optical film is included on the diffuser.
Doing so would provide common materials used in filters and color conversion layers provided within a device layer.
In regard to claim 20, Dong et al. discloses the limitations as applied to claim 1 above, but fails to disclose 
wherein the optical film is the diffuser and the light conversion 20materials or light absorbing materials are solubly or insolubly dispersed throughout the diffuser.
However, Dubrow et al. discloses
wherein the optical film is the diffuser and the light conversion 20materials or light absorbing materials are solubly or insolubly dispersed throughout the diffuser (see e.g. paragraph [0134]).
Given the teachings of Dubrow et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with wherein the optical film is the diffuser and the light conversion 20materials or light absorbing materials are solubly or insolubly dispersed throughout the diffuser.
Doing so would provide common materials used in filters and color conversion layers.
In regard to claim 22, Dong et al. discloses the limitations as applied to claim 20 above, but fails to disclose
wherein the light conversion materials or light absorbing materials have index differences.
However, Dubrow et al. discloses
an optical film with QD phosphors may be part of other display layers such as the diffuser layers (see e.g. paragraph [0134]). It is further noted having unmatched indices of refractions would result in a better diffraction quality.
Given the teachings of Dubrow et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with wherein the light conversion materials or light absorbing materials have index differences.
Doing so would provide common materials used in filters and color conversion layers provided within a device layer.
In regard to claim 24, Dong et al. discloses the limitations as applied to claim 13 above, but fails to disclose
inserting the optical film on at least one of the 5reflector, diffuser, or brightness enhancing layers.
However, Dubrow et al. discloses
inserting the optical film on at least one of the 5reflector, diffuser, or brightness enhancing layers (see e.g. paragraph [0134]).
Given the teachings of Dubrow et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with inserting the optical film on at least one of the 5reflector, diffuser, or brightness enhancing layers.
Doing so would provide common materials used in filters and color conversion layers provided within a device layer.
In regard to claim 27, Dong et al. discloses the limitations as applied to claim 13 above, but fails to disclose
wherein the optical film is at least one of the reflector, diffuser, or brightness enhancing layer and the at least one light conversion material or at least one light absorbing material is dispersed throughout the at least one of the reflector, diffuser, and brightness enhancing layer.
However, Dubrow et al. discloses
wherein the optical film is at least one of the reflector, diffuser, or brightness enhancing layer and the at least one light conversion material or at least one light absorbing material is dispersed throughout the at least one of the reflector, diffuser, and brightness enhancing layer (see e.g. paragraph [0134]).
Given the teachings of Dubrow et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with wherein the optical film is at least one of the reflector, diffuser, or brightness enhancing layer and the at least one light conversion material or at least one light absorbing material is dispersed throughout the at least one of the reflector, diffuser, and brightness enhancing layer.
Doing so would provide common materials used in filters and color conversion layers provided within a device layer.

Claims 10, 12, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 204213761) in view of Chakraborty et al. (US 2009/0173958 A1).
In regard to claim 10, Dong et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the 20optical film in the backlight unit comprises index matched light conversion materials or light absorbing materials.
However, Chakraborty et al. discloses
wherein the 20optical film in the backlight unit comprises index matched light conversion materials or light absorbing materials (see e.g. abstract).
Given the teachings of Chakraborty et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with wherein the 20optical film in the backlight unit comprises index matched light conversion materials or light absorbing materials.
Doing so would provide an improved quantum efficiency and reduced scattering (see e.g. paragraph [0005] of Chakraborty et al. ).
In regard to claim 12, Dong et al. discloses the limitations as applied to claim 1 above, but fails to disclose
inorganic nanoparticles that are index matched to the optical film in the backlight unit and 30coupled to an organic adhesive applied to the optical film.
However, Chakraborty et al. discloses
inorganic nanoparticles that are index matched to the optical film in the backlight unit and 30coupled to an organic adhesive applied to the optical film (see e.g. paragraphs [0064] and [0070]).
Given the teachings of Chakraborty et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with inorganic nanoparticles that are index matched to the optical film in the backlight unit and 30coupled to an organic adhesive applied to the optical film.
Doing so would provide an improved quantum efficiency and reduced scattering (see e.g. paragraph [0005] of Chakraborty et al. ).
In regard to claim 23, Dong et al. discloses the limitations as applied to claim 1 above, but fails to disclose
comprising inorganic nanoparticles 30that are index matched to the light conversion materials or light absorbing materials and coupled to an organic adhesive applied to the optical film in the backlight unit.
However, Chakraborty et al. discloses
comprising inorganic nanoparticles 30that are index matched to the light conversion materials or light absorbing materials and coupled to an organic adhesive applied to the optical film in the backlight unit (see e.g. paragraphs [0064] and [0070]).
Given the teachings of Chakraborty et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al. with comprising inorganic nanoparticles 30that are index matched to the light conversion materials or light absorbing materials and coupled to an organic adhesive applied to the optical film in the backlight unit.
Doing so would provide an improved quantum efficiency and reduced scattering (see e.g. paragraph [0005] of Chakraborty et al. ).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (CN 204213761) in view of Dubrow et al. (US 2012/0113672 A1) and further in view of Chakraborty et al. (US 2009/0173958 A1).
In regard to claim 21¸Dong et al., in view of Dubrow et al., discloses the limitations as applied to claim 20 above, but fails to disclose
wherein the light conversion materials or light absorbing materials are index matched.
However, Chakraborty et al. discloses
wherein the light conversion materials or light absorbing materials are index matched (see e.g. paragraphs [0064] and [0070]).
Given the teachings Chakraborty et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Dong et al., in view of Dubrow et al., with wherein the light conversion materials or light absorbing materials are index matched.
Doing so would provide an improved quantum efficiency (see e.g. paragraph [0005] of Chakraborty et al. ).

Allowable Subject Matter
Claims 15, 16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
In regard to dependent claims 15, 16, 25, and 26, the closest prior art references fail to disclose “wherein the backlight unit further comprises: a second brightness enhancing layer adjacent to the first brightness enhancing layer; and a polarizing filter adjacent to the second brightness enhancing layer, wherein the reflector is adjacent to the bottom face of the light-guide plate, opposite the diffuser.”

Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive. 
In regard to independent claim 1, applicant’s arguments, on pages 8-9 of the Remarks that the previously applied prior art fails to disclose all of the limitations of claim 1, as newly amended, have been fully considered and are appreciated.   However, the examiner respectfully disagrees. 
Namely, applicant argues that the cited references fail to disclose “an optical film having at least one light conversion material or at least one light absorbing material that is solubly or insolubly dispersed throughout the optical film”.  However, as cited above, the film 7 of  Dong et al. satisfies the claim limitations.  Paragraph [0019] of Dong et al. further clarifies that the optical layer is applied by a coating liquid sprayed, indicating that the material must be dispersed within the liquid to undergo said fabrication step.
Similar arguments apply to independent claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871